DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I. Claims 1-14 and 19-20, drawn to various species of light shield devices and vehicles including said light shield device, classified in G02B 26/005, G02F1/167 and B60J 3/04.
Group II. Claims 1-14, 18 and 20, drawn to various species of light shield devices and electronic devices including said light shield device, classified in G02B 26/005, G02F1/167 and G02B 27/0172.
Group III. Claims 15-17, drawn to various species of light shield methods, classified in G02B 26/004 and G02B 26/005.
The inventions are independent or distinct, each from the other because:
Inventions of the method of Group III and the devices of Groups I & II are related as process and apparatus for its practice, respectively.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the principles/mechanisms (i.e. electrowetting, electrophoresis and volume changes) used to move a light blocking fluid between a reservoir (i.e. accommodating cavity) and a fluid tube are not consistently claimed.  Thus, the device of independent claims 1 and 20 could use a principle/mechanism then the method of independent claim 17.   
Inventions of Groups I & II are directed to combinations using a light shield device of claim 1. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed the electronic device (i.e. claim 18) has materially different design and function from the vehicle (i.e. claim 19).  For example, the instant application paragraph [0072] notes an electronic device includes smart glasses or a helmet, which is material different from a vehicle in that it has a different design, mode of operation, function and effect.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Claim 1 links inventions of Group I and Group II.  The restriction requirement between the linked inventions is subject to the nonallowance of the linking claim, claim 1.  Upon the indication of allowability of the linking claim(s), the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of the allowable linking claim(s) will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104 Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312. 
Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, the allowable linking claim, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification;
the inventions have acquired a separate status in the art due to their recognized divergent subject matter; and
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
This application contains claims directed to the following patentably distinct species:
Species A, drawn to a device including a light shield device and/or a light shield method, where movement of light blocking fluid is based on electrowetting principles, as described in instant application paragraph [0006 & 0037], classified in G02B 26/005.
Species B, drawn to a device including a light shield device, where movement of light blocking fluid is based on electrophoretic principles, as described in instant application paragraph [0006 & 0053], classified in G02B 27/0172.
Species C, drawn to a device including a light shield method, where movement of light blocking fluid is based on changing a volume of a reservoir (i.e. accommodating cavity), as described in instant application paragraph [0021], classified in G02B 26/005.

This application further contains claims directed to the following patentably distinct species:
Species i, drawn to a light shield device with a single reservoir (i.e. accommodating cavity) shared among multiple fluid tubes, as described in paragraph [0057-58], among other places.
Species ii, drawn to a light shield device with multiple reservoirs (i.e. sub-accommodating cavities) matched in a one-to-one fashion to fluid tubes, as seen in figures 1-2, 5 and 7-8B particularly element 211. 

This application further contains claims directed to the following patentably distinct species:
Species a, drawn to a light shield device with a multiple independent fluid tubes, as seen in figures 1-2, 5 and 8A particularly elements 22, 221 & 222.
Species b, drawn to a light shield device with a multiple interconnected fluid tubes, as seen in figure 7 and 8B, particularly element 22.

The species are independent or distinct because:
Species A, B & C are distinct since they use different mechanisms/principles to move fluid and would require different elements/configurations to operate.  This distinctiveness is further emphasized by their different classifications.  
Species i & ii are distinct since a single reservoir (i.e. accommodating cavity) shared among multiple fluid tubes is mutually exclusive to multiple reservoirs (i.e. sub-accommodating cavities) matched in a one-to-one fashion to fluid tubes.
Species a & b are distinct since they have the fluid tubes arrangements are mutually exclusive, i.e. they are interconnected or they are not interconnected.
In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species (e.g. Species A, ii & a), for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  Currently, insofar as the claims are understood, claims 1, 3-15 & 18-20 appear to be generic to Species A, B & C; claims 1-10 & 12-20 appear to be generic to Species i & ii; and claims 1-12 & 14-20 appear to be generic Species a & b.  Given the claim construction, the examiner is unsure if the generic and species specific claims note above are accurate and respectfully requests that applicant verify which claims are directed towards each species groupings.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
the inventions have acquired a separate status in the art in view of their different classification; and/or
the inventions have acquired a separate status in the art due to their recognized divergent subject matter; and/or
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE G KING whose telephone number is (303)297-4273. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/George G. King/Primary Examiner, Art Unit 2872                                                             February 17, 2022